Case 1:19-mj-08240-UA Documenté6 Filed 10/15/19 Pageilof2 *

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

------ --- Xx

UNITED STATES OF AMERICA
Affirmation in Support of Application
Vv. : for an Order of Continuance
DAVID PIKE, : 19 Mag. 8240
Defendant. :

cee eee eee ee ene nenene nee neneneenenenne x
State of New York )
County of New York ) ss.
Southern District of New York )

Nicholas S. Folly, pursuant to Title 28, United States Code, Section 1746, hereby
declares under penalty of perjury:

1, lam an Assistant United States Attorney in the Office of Geoffrey $. Berman,
United States Attorney for the Southern District of New York. I submit this affirmation in
support of an application for an order of continuance of the time within which an indictment or
information would otherwise have to be filed, pursuant to 18 U.S.C. § 3161(h)(7)(A). This is
the first order of continuance that has been sought.

The defendant was charged with a violation of Title 18, United States Code,

Section 1001, in a Complaint dated August 29, 2019, The defendant was presented before
Magistrate Judge James L. Cott on September 12, 2019, At the time of the defendant’s
presentment, the defendant appeared with his retained counsel Marty Raskin, Esq., and Jane
Raskin, Esq. At the time of the defendant’s presentment, Magistrate Judge Cott set bail, and the

defendant remained at liberty pursuant to a set of bail conditions. Under the Speedy Trial Act,

 
Case 1:19-mj-08240-UA Documenté6 Filed 10/15/19 Page 2 of 2

the Government was initially required to file an indictment or information on or before October
15, 2019.

2. Mr. Raskin and I have engaged in discussions concerning additional charges that
might be brought in this case. Such discussions are ongoing. The parties are therefore in
agreement that a continuance in this case is appropriate. The defendant, through counsel, has
consented to such a continuance and has specifically waived his right to be charged in an
indictment or information for an additional period not to exceed 30 days.

3. Therefore, the Government is requesting a continuance for a period of 30 days,
until November 14, 2019 to continue the aforementioned discussions. I have personally
communicated with defense counsel and he consents to this request.

4, For the reasons stated above, the ends of justice served by the granting of the

requested continuance outweigh the best interests of the public and defendant in a speedy trial.

Dated: New York, New York
October 10, 2019

jextwtin S$ GHG

Nicholas S. Folly
Assistant United States Attorney
(212) 637-1060

 

 
